                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


GREGORY GRAHAM,

               Plaintiff,
                                                             CASE NO. 1:16-CV-149
v.
                                                             HON. ROBERT J. JONKER
DOUGLAS MURTLAND,

               Defendant.
                                        /

                            ORDER APPROVING AND ADOPTING
                             REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Green’s Report and Recommendation in this

matter (ECF No. 40) as well as Defendant’s Objection (ECF No. 42). Under the Federal Rules of

Civil Procedure where, as here, a party has objected to portions of a Report and Recommendation,

“[t]he district judge . . . has a duty to reject the magistrate judge’s recommendation unless, on de

novo reconsideration, he or she finds it justified.” 12 WRIGHT, MILLER, & MARCUS, FEDERAL

PRACTICE AND PROCEDURE § 3070.2, at 381 (2d ed. 1997). Specifically, the Rules provide that:

               [t]he district judge must determine de novo any part of the
               magistrate judge’s disposition that has been properly objected to.
               The district judge may accept, reject, or modify the recommended
               disposition; receive further evidence; or return the matter to the
               magistrate judge with instructions.

FED R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).
         The Magistrate Judge recommends denying Defendant’s motion for summary judgment

because there is a genuine issue of material fact regarding the identity of the officer who used a

taser against Plaintiff. (ECF No. 40, PageID.239). Defendant objects that the Plaintiff relies solely

on unsworn statements and his verified Complaint, and that this is not enough to create a genuine

issue of material fact. The Court disagrees. The sworn complaint identifies Defendant Murtland;

and Defendant Murtland says otherwise. Defendant Murtland’s story may ultimately be much

more believable, but this is a classic fact issue on involvement. Defendant seeks more from

Plaintiff than is required at this stage. It is not necessary for a plaintiff to repeat a verified

Complaint’s allegations in a responsive affidavit to survive a summary judgment motion.

Roberson v. Hayti Police Dept., 241 F.3d 992, 995 (8th Cir. 2001).

         For these reasons, the Court agrees with the Magistrate Judge that Defendant’s motion for

summary judgment should be denied. The denial is without prejudice to whether the deployment

of the taser was reasonable as a matter of law for qualified immunity purposes.

         ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 40) is APPROVED AND ADOPTED as the Opinion of the Court.

         IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgment (ECF No.

32) is DENIED WITHOUT PREJDUICE



Dated:      November 7, 2018                  /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 2
